MEMORANDUM **
Gurvinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, applying the standards governing adverse credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.2010), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination based on Singh’s vague and inconsistent testimony regarding what he did after the alleged attack in May 2008. See id. at 1046-47 (inconsistency regarding underlying events supported adverse credibility determination under the REAL ID Act’s “totality of the circumstances” standard). The agency was not compelled to accept Singh’s explanation for the inconsistency. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir.2011). We reject Singh’s contention that the agency’s analysis was deficient. In the absence of credible testimony, Singh’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Singh’s CAT claim also fails because it is based on the same testimony found not credible, and he does not point to any other evidence that shows it is more likely than not he would be tortured if returned to India. See id. at 1156-67.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.